Title: 16th.
From: Adams, John Quincy
To: 


       I took a walk this morning as far as Dr. Tucker’s meeting house; but it was to little purpose, unless the exercice of the walk was sufficiently beneficial to me to compensate my trouble: for Mr. Kimball happened to preach; and delivered the same sermon, which I heard him read at Haverhill four weeks ago. As I did not incline to hear the afternoon sermon twice, I attended at Mr. Carey’s: this gentleman is a good preacher; but appears extremely indolent: his manner is also far from being graceful. After meeting I went with Dr. Kilham to his shop; and he lent me a number of Pieces of good music. He has a very pretty taste in this art, though he does not perform upon any instrument. Just before dark I took a walk with Townsend, and called in at Mr. Atkins’s. He himself was not at home: his mother and Sister were. Mrs. Atkins is a very sensible, agreeable old lady, whose conversation unites the vivacity of youth, with the sound judgment of experienced age. Her daughter appears to be about 20. She may be more, or less, for near that period of life the countenance retains nearly the same appearance longer perhaps, than at any other age: she has fine eyes, and a very pleasing symmetry of features; but not an handsome set of teeth. We past about an hour there; Townsend stopp’d at my lodgings and tarried the remainder of the evening here.
       I received a couple of letters from Cambridge: one from Packard, and the other from Clarke, who is now a senior.
       Retired late.
      